DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Restriction Requirement as noted in the Office action dated 03/26/2021 is maintained due to Lack of Unity of Invention, i.e. the common technical feature of invention Groups I-IV does not make a contribution over the prior art as explained on pages 2-3 of the previous Office action.
Applicant affirmed the election of Group I (claims 1-4, 19, and 22) in the reply filed 09/27/2021. Thus, claims 5-8, 20-21, and 23 stand withdrawn from further consideration as being drawn to a non-elected invention.
Newly submitted claims 40 and 44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 40 and 44 are dependent upon claim 20 which stands withdrawn as being directed to the non-elected method invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40 and 44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings were received on 09/27/2021.  These drawings are acceptable. Thus, the objections to the drawings within the previous Office action are now withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, 22, 24-32, 37-38, and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hidenori et al. (JP 2013-222545 A, as cited in the IDS date 10/11/2019, with citations herein to the translation also provided in the 10/11/19 IDS). 
Regarding claim 1, Hidenori discloses a battery packaging material (packaging material for a lithium ion battery, Hidenori [0001]) comprising: a laminate (laminate-type exterior material, Hidenori [0006]) comprising at least 
a base material layer (base material layer 11, Hidenori [0014]), 
a barrier layer (metal foil layer 13, Hidenori [0020]), 
an adhesive layer (second adhesive layer 15, Hidenori [0025-0034]), and 
a heat-sealable resin layer (heat-sealed sealant layer 16, Hidenori [0034]) 
in this order (Hidenori Abstract and Fig. 1).

Hidenori does not explicitly describe that “the adhesive layer has a logarithmic decrement ΔE of 2.0 or less at 120°C according to rigid-body pendulum measurement.” 
Hidenori also uses maleic anhydride-modified polypropylene with a thickness in the same range of 2-50 micrometers for adhesive layer 15 (Hidenori [0025-0032]). Since the same chemical composition at the same thickness is used, the adhesive layer possessing a logarithmic decrement ΔE of 2.0 or less at 120°C according to rigid-body pendulum measurement would be an inherent property of the second adhesive layer as disclosed by Hidenori, and thus a prima facie case of anticipation is established (see MPEP 2112.01). 
Furthermore, as evidenced by Applicant’s instant Specification [0135] (as filed 10/11/2019), the logarithmic decrement ΔE is a property which can be adjusted by manipulating the melt mass flow rate (MFR) of the adhesive layer in question. The MFR is a property of the second adhesive layer which is also controlled at a high temperature within the Hidenori reference (Hidenori [0032]).
Additionally, Examiner notes that “at 120°C according to rigid-body pendulum measurement” is a product-by-process limitation, and the prior art need only to exhibit the structure imparted by this limitation to establish a prima facie case of anticipation (see MPEP 2113), which Hidenori clearly does as cited above since the structure (chemical material and thickness) disclosed by Hidenori is essentially the same as that preferred by the instant Specification.  
It appears that Hidenori's adhesive layer is structurally and compositionally the same as one which is claimed and disclosed by the instant application. See MPEP 2112.01 I-II regarding inherency of structural and compositional claims; where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.

Regarding claim 19, Hidenori discloses the battery packaging material according to claim 1 above and teaches a battery element comprising at least a positive electrode, a negative electrode, and an electrolyte, the battery element being housed in a package formed of the battery packaging material (lithium ion battery using laminate-type exterior material is sealed with battery contents such as a positive electrode, negative electrode, electrolytic solution with electrolyte, Hidenori [0004, 0054] and Fig. 3).
Regarding claim 22, Hidenori discloses the battery packaging material according to 1 above and teaches the base material is a laminate including a polyester resin and a polyamide resin (base layer 11 can be a multilayer laminate of resin films including  polyamide and polyester, Hidenori [0013-0014]). 

Regarding claim 24 and claim 25, Hidenori discloses the battery packaging material according to claim 1 above but does not explicitly describe that “in a test sample in which the heat-sealable resin layer is opposed to itself, a tensile strength is measured by: using metal plates having a width of 7 mm, the heat-sealable resin layer is heated and pressed in a laminated direction from both sides of the test sample at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds so that the heat-sealable resin layer is heat-sealed with itself, and subsequently, in a form of T-peel, using a tensile testing machine, measuring the tensile strength by peeling the heat-sealed interface at a tensile rate of 300 mm/minute, a peel angle of 180°C, and a distance between chucks of 50 mm, and in an environment at a temperature of 25°C for a time of 1.5 seconds from the start of measuring the tensile strength, a maximum value of the measured tensile strength is 125 N/15 mm or more”, nor does Hidenori explicitly describe “in a test sample in which the heat-sealable resin layer is opposed to itself, a tensile strength is measured by: using metal plates having a width of 7 mm, the heat-sealable resin layer is heated and pressed in a laminated direction from both sides of the test sample at a temperature of 

Examiner notes that claims 24-25 define a structure (the heat-sealable resin layer) by its property (tensile strength tested under certain conditions) by detailing the testing process thereof. It is the Office’s position that as long the structure defined by the prior art is sufficiently the same as that disclosed by the instant application, the tensile strength property possessed thereby would be the same, regardless of the specific testing procedure.
The instant Specification (filed 10/11/2019) discloses that the heat-sealable resin layer 4 is made of a polyolefin, preferably polyethylene or polypropylene (instant Specification [0090-0091]), with a tensile elastic modulus of 500-1000 MPa (instant Specification [0116-0117]), optionally containing a lubricant (instant Specification [0098-0099]), with a layer thickness of preferably 30-60 microns (instant Specification [0102, 0115, 0123]).
Hidenori teaches that the sealant layer 16 is made of a polyethylene optionally with polyethylene (Hidenori [0035, 0037]), with a tensile elastic modulus of 500-700 MPa (Hidenori [0035-0036] – overlaps with instantly disclosed range; see MPEP 2112.01 I and 2131.03 II), optionally containing a lubricant (Hidenori [0039]), with a layer thickness of preferably 10-80 microns (Hidenori [0039] – overlaps with instantly disclosed range; see MPEP 2112.01 I and 2131.03 II).


Regarding claim 29, Hidenori discloses the limitations of claim 1 above and discloses the heat-sealable resin layer comprises a block copolymer that includes polypropylene (sealant layer 16 may additionally contain block polypropylene, Hidenori [0037]).

Regarding claim 2, claim 26, and claim 30, Hidenori discloses the limitations of claims 1, 25, and 29 above but does not explicitly describe that “the adhesive layer has a thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds.” 
As noted above in regards to claims 1 and 26, Hidenori discloses essentially the same material composition (i.e., maleic anhydride-modified polypropylene) and thickness (2-50 micrometers) of the second adhesive layer as that disclosed by the instant Specification. Therefore, the thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds is also deemed to be an inherent property of the analogous adhesive layer and thus establishes a prima facie case of anticipation (see MPEP 2112.01 I-II). 
Additionally, Examiner notes that “after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds” is a product-by-process limitation, and the prior art need only to exhibit the structure imparted by this limitation to establish a prima facie case of anticipation 

Regarding claim 3, claim 27, and claim 31, Hidenori discloses the limitations of claims 1, 25, and 29 above and teaches that a resin constituting the adhesive layer includes an acid-modified polyolefin (second adhesive layer 15 includes thermoplastic resin adhesive such as acid-modified polyolefin, preferably maleic anhydride-modified polypropylene, Hidenori [0025-0027]).
Regarding claim 4, claim 28, and claim 32, Hidenori discloses the limitations of claims 1, 25, and 29 above and teaches that the adhesive layer has a thickness of 50 μm or less (thickness of second adhesive layer is 15 is preferably 2-50 micrometers, Hidenori [0032]).
Regarding claim 37 and claim 38, Hidenori discloses the limitations of claims 25 and 29 above and teaches a battery element (battery member 112, Hidenori [0053-0054]) comprising at least a positive electrode (Hidenori [0054]), a negative electrode (Hidenori [0054]), and an electrolyte (electrolytic solution, Hidenori [0053]), the battery element being housed in a package formed of the battery packaging material (exterior material 1 used as container body 110 for lithium ion battery, Hidenori [0053] and Figs. 3-5).
Regarding claim 42, Hidenori discloses the limitations of claim 1 above and discloses the thickness of the barrier layer is 50 µm or more (metal foil layer 13 thickness is 10-100µm, Hidenori [0021] – see MPEP 2131.03).
Regarding claim 43, Hidenori discloses the limitations of claim 1 above and discloses the thickness of the base material layer is 35 µm or more (base material layer 11 thickness is 6-50µm, Hidenori [0017] – see MPEP 2131.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-36, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidenori as applied to claim 1 above, and further in view of Amano et al. (JP 5725224 B1, with citations below to US 2016/0172638 A1, an English equivalent).
Regarding claim 33, Hidenori teaches the limitations of claim 1 above and teaches that a lubricant is present on a surface of the heat-sealable resin layer (Hidenori [0039]), but fails to teach that an amount of the lubricant is 3 mg/m2 or more.
Amano, which is analogous in the art of laminated battery packaging material (Amano Abstract and Fig. 1), teaches a battery packaging laminate similar to that of Hidenori in that the laminate includes a base material layer, a metal layer, and a sealant layer containing a polyolefin resin in this order (Amano [0021, 0044]) with overlapping thickness ranges for the adhesive and sealant layers (see Amano [0022]). Amano also teaches that the heat-sealable resin layer can be polyolefins which are the same as this layer in Hidenori, preferably PE or PP (Amano [0081-0082]). Amano further teaches that an amide-based lubricant is beneficial to be applied to the heat-sealable resin layer surface (Amano Abstract and [0001, 0014, 0036, 0096]) in order to achieve high lamination strength and excellent moldability of the packaging material (Amano [0013, 0036]). Amano teaches that the amount of amide-based lubricant added to the sealant layer, situated the inside and surface thereof, is not particularly limited but is preferably 500-2000 ppm in order to prevent moldability deterioration (if lubricant amount too low) and prevent leakage of lubricant onto the battery production line (if amount too high) (see Amano [0096-0097, 0103]). 
	A person having ordinary skill in the art would have found it obvious, at the time of filing, to modify the Hidenori invention to ensure the proper amount of lubricant was included on the heat-sealable layer as taught by Amano with the motivation to achieve sufficient moldability while avoiding leakage of the lubricant into the production line. An exemplary calculation is shown below using data points from modified Hidenori to show that the amount of lubricant on the adhesive would have been 3 mg/m2 or more:
                
                    t
                    h
                    i
                    c
                    k
                    n
                    e
                    s
                    s
                     
                    o
                    f
                     
                    h
                    e
                    a
                    t
                     
                    s
                    e
                    a
                    l
                    a
                    b
                    l
                    e
                     
                    r
                    e
                    s
                    i
                    n
                     
                    l
                    a
                    y
                    e
                    r
                    :
                    50
                    μ
                    m
                     
                    p
                    e
                    r
                     
                    H
                    i
                    d
                    e
                    n
                    o
                    r
                    i
                     
                    
                        
                            0039
                        
                    
                    =
                    5
                    
                        
                            ×
                            10
                        
                        
                            -
                            5
                        
                    
                     
                    m
                
            
                
                    ∴
                    0.005
                    ×
                     
                    47300
                     
                    m
                    g
                    =
                    23.65
                     
                    m
                    g
                     
                    l
                    u
                    b
                    r
                    i
                    c
                    a
                    n
                    t
                     
                    p
                    e
                    r
                     
                    1
                    
                        
                             
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    o
                    f
                     
                    h
                    e
                    a
                    t
                     
                    s
                    e
                    a
                    l
                    a
                    b
                    l
                    e
                     
                    r
                    e
                    s
                    i
                    n
                     
                    l
                    a
                    y
                    e
                    r
                    ,
                     
                
            
                
                    (
                    s
                    e
                    e
                     
                    M
                    P
                    E
                    P
                     
                    2144.05
                    )
                
            
Additionally, from the teachings of Amano [0096-0097, 0103] that the amount of lubricant on the surface of the heat sealable resin layer can be variably set to ensure sufficient moldablility of the battery packaging laminate while avoiding leakage of lubricant onto the battery production equipment, a person having ordinary skill in the art would also be motivated to optimize the amount of lubricant utilized within the modified Hidenori invention to render obvious the claimed amount (see MPEP 2144.05 II).
	Thus, claim 33 is rendered obvious.

Regarding claim 39, modified Hidenori teaches the limitations of claims 25 and 29 above and teaches a battery element (battery member 112, Hidenori [0053-0054]) comprising at least a positive electrode (Hidenori [0054]), a negative electrode (Hidenori [0054]), and an electrolyte (electrolytic solution, Hidenori [0053]), the battery element being housed in a package formed of the battery packaging material (exterior material 1 used as container body 110 for lithium ion battery, Hidenori [0053] and Figs. 3-5).

Regarding claim 34, modified Hidenori teaches the limitations of claim 33 above but does not explicitly describe that “the adhesive layer has a thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds.” 
As noted above in regards to claims 1 and 26, Hidenori discloses essentially the same material composition (i.e., maleic anhydride-modified polypropylene) and thickness (2-50 micrometers) of the second adhesive layer as that disclosed by the instant Specification. Therefore, the thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds is also deemed to be an inherent property of the analogous adhesive layer and thus establishes a prima facie case of anticipation (see MPEP 2112.01 I-II). 
Additionally, Examiner notes that “after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds” is a product-by-process limitation, and the prior art need only to exhibit the structure imparted by this limitation to establish a prima facie case of anticipation (see MPEP 2113), which Hidenori clearly does as cited above since the composition and structure (i.e., chemical material and thickness) of the adhesive layer disclosed by Hidenori is essentially the same as that preferred by the instant Specification. 

Regarding claim 35, modified Hidenori teaches the limitations of claim 33 above and teaches that a resin constituting the adhesive layer includes an acid-modified polyolefin (second adhesive layer 15 includes thermoplastic resin adhesive such as acid-modified polyolefin, preferably maleic anhydride-modified polypropylene, Hidenori [0025-0027]).
Regarding claim 36, modified Hidenori teaches the limitations of claim 33 above and teaches that the adhesive layer has a thickness of 50 μm or less (thickness of second adhesive layer is 15 is preferably 2-50 micrometers, Hidenori [0032]).

Regarding claim 41, Hidenori discloses the limitations of claim 1 above but fails to teach the heat-sealable resin layer is formed of two or more layers composed of the same resin component or different resin components.
Amano, which is analogous in the art of laminated battery packaging material (Amano Abstract and Fig. 1), teaches a battery packaging laminate similar to that of Hidenori in that the laminate includes a base material layer, a metal layer, and a sealant layer containing a polyolefin resin in this order (Amano [0021, 0044]) with overlapping thickness ranges for the adhesive and sealant layers (see Amano [0022]). Amano also teaches that the heat-sealable resin layer can be polyolefins which are the same as this layer in Hidenori, preferably PE or PP (Amano [0081-0082]). Amano [0087] teaches that the sealant may be formed of two or more layers with the same resin component or different resin components. The goal of the Amano invention is similar to that of Hidenori in that it aims to provide a battery packaging material with high lamination strength and excellent moldability (Amano [0001] and Hidenori abstract).
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved, i.e. using a dual-layer sealant as taught by Amano in place of the single-layer sealant of Hidenori to achieve a predictable strong and moldable battery packaging laminate, (MPEP 2143 I B). Additionally, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art, i.e. using two heat-sealable resin layers instead of one within the Hidenori laminate (MPEP 2144.04 VI B).
Thus, claim 41 is rendered obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/650,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Reference application claim 1 recites, “A battery packaging material comprising a laminate including at least a base material layer, an aluminum alloy foil layer, and a heat-sealable resin layer in this order,” and
Reference application claim 8 recites, “The battery packaging material according to claim 1, comprising an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer, wherein the adhesive layer has a logarithmic decrement ΔE of 0.30 or less in rigid pendulum measurement at 120°C.”
Reference claim 8, including limitations of reference claim 1 on which it depends, encompasses all limitations of instant Claim 1. Note that the “aluminum alloy foil layer” reads on the “barrier layer” of the instant claim, and the ΔE range encompasses and thus renders obvious that of the instant claim; see MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/20/2021 (pages 9-10, directed to the 35 USC 102 rejection) have been fully considered but they are not persuasive. 
As noted by Examiner in the Interview Summary dated 09/03/2021, distinct differences between the adhesive layer of Hidenori and that of the instant application have not been pointed out. The interview agenda (appendix) dated 09/03/2021 as well as the arguments filed 12/20/2021 cite instant Specification [0173, 0177] and Table 1; however, it is not clear the difference between the maleic-anhydride modified polypropylene of preferable thickness which meets the logarithmic decrement property as claimed versus the maleic-anhydride modified polypropylene of preferable thickness which does not meet such property. Thus, it is the Office's position that the maleic-anhydride modified polypropylene of preferable thickness within the range overlapping that of the instant disclosure indeed meets the instant claim limitations by inherently meeting the logarithmic decrement and other properties necessitated for the adhesive layer. 
Remarks directed to new claims (as filed 12/20/2021, pages 10-11) are moot since new claims are rejected above within the 35 USC 102 and 35 USC 103 sections. As noted within the rejections above, since the Hidenori adhesive and sealant layers anticipate those claimed, the properties found by specifically claimed tests would also be inherent.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Suzuta et al. (US 2013/0209868 A1) teaches a battery packaging material (lithium ion battery exterior material, Suzuta abstract) comprising: a laminate (layers of Suzuta Figs. 1 and 3) comprising at least: 
a base material layer (base material layer 11, Suzuta Fig. 1 and [0100, 0145]), 
a barrier layer (aluminum foil layer 13 and corrosion prevention layer 14, Suzuta Fig. 1 and [0100, 0184]), 
an adhesive layer (adhesive resin layer 15, Suzuta Fig. 1 and [0100]) and 
a heat-sealable resin layer in this order (heat sealing, sealant layer 16, Suzuta [0216-0217] and Fig. 1). 
Suzuta teaches in [0031, 0050, 0062, 0071, 0114, 0292-0294] the use of maleic anhydride-modified polypropylene as the material of the adhesive resin and teaches in [0143, 0266] the adhesive resin layer having a thickness of 5-30 µm. 

Yamashita et al. (US 2012/0258353 A1) teaches laminated battery packaging sheet 10 including base layer 61, aluminum barrier 62, adhesive layer 65b, and heat-sealable resin layer 63 (Yamashita [0050] and Fig. 1). Yamashita [0024] teaches the adhesive layer being acid-modified polypropylene, and [0141-0145] teaches an embodiment where the heat-sealable resin layer can have an amide-based lubricant.

Lu and Chung (“New Maleic Anhydride Modified PP Copolymers with Block Structure:
Synthesis and Application in PP/Polyamide Reactive Blends”, Macromolecules, Vol. 32, No. 8, 1999, pp. 2525-2533) teach that maleic anhydride modified polypropylene is known in the art to have a block copolymer structure (Lu / Chung pg. 2525: abstract and “Results and Discussion” section paragraph 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728